
	
		II
		110th CONGRESS
		1st Session
		S. 389
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2007
			Mr. Domenici (for
			 himself, Mr. Kyl,
			 Mrs. Hutchison, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase the number of Federal judgeships, in
		  accordance with recommendations by the Judicial Conference, in districts that
		  have an extraordinarily high immigration caseload. 
	
	
		1.Additional district court
			 judgeshipsThe President shall
			 appoint, by and with the advice and consent of the Senate, such additional
			 district court judges as are necessary to carry out the 2005 recommendations of
			 the Judicial Conference for district courts in which the criminal immigration
			 filings represented more than 50 percent of all criminal filings for the
			 12-month period ending September 30, 2004.
		
